Citation Nr: 1615397	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  15-00 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than January 26, 2009 for a 30 percent disability rating for supraventricular tachycardia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 2000 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted a 30 percent disability rating for supraventricular tachycardia from September 24, 2009.  During the pendency of this appeal, in a September 2014 decision the Board granted a 30 percent rating from January 26, 2009 and remanded the issue of an effective date prior to January 26, 2009.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).


FINDINGS OF FACT

1. In a May 2003 rating decision, the Veteran was granted service connection for supraventricular tachycardia, and a disability rating of 10 percent was assigned effective January 31, 2003.

2. In February 2004, the Veteran filed new and material evidence in connection with the claim adjudicated in the May 2003 rating decision.

3. In a March 2004 rating decision, the RO readjudicated the 10 percent disability rating for supraventricular tachycardia.  The Veteran did not initiate an appeal as to this decision within one year, and did not submit new and material evidence within one year.

4. On January 26, 2009, the Veteran submitted a claim for an increased rating for supraventricular tachycardia.

5. Entitlement to a 30 percent rating did not arise during the one year period prior to the January 26, 2009 increased rating claim.





CONCLUSION OF LAW

The criteria for an effective date prior to January 26, 2009, for the grant of a 30 percent disability rating for supraventricular tachycardia, have not been met.  
38 U.S.C.A. §§ 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.104, Diagnostic Code (DC) 7010 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The current appeal is for an earlier effective date for the assignment of a disability rating of 30 percent for the service-connected supraventricular tachycardia.  Earlier effective date issues are generally considered to be "downstream" issues.  See 
38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).

With regard to the appeal for an earlier effective date, the Board finds that no VCAA notice is necessary because the earlier effective date issue depends exclusively on documents that are already contained in the record, and on the undisputed facts of the case.  As explained below, the earliest possible effective date has already been granted, that is, the date of receipt of the informal increased rating claim on January 26, 2009.  See 38 C.F.R. § 3.157(a), (b)(1) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency); 38 C.F.R. § 3.400(o) (providing effective date as the later of date of claim for increase or date entitlement to increase arose).  No additional development could alter the evidentiary or procedural posture of this case. The Court has held that an appellant claiming an earlier effective date is not prejudiced by the failure to provide VCAA notice of the laws and regulations governing effective dates if, based on the undisputed facts of the case, entitlement to an earlier effective date is not shown as a matter of law. See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  In the absence of potential additional evidence, no notice is necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice is not required where there is no reasonable possibility that additional development will aid the claimant).

VA satisfied any duty to assist the Veteran in the development of the appeal. As will be explained below, the law, and not the facts, is dispositive of the effective date in this case; therefore, the duty to assist imposed by the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also VAOPGCPREC 5-2004.  The notice and duty to assist provisions have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).

Earlier Effective Date for an Increased Disability Rating 
for Supraventricular Tachycardia

The Veteran contends that the effective date of the 30 percent disability rating for supraventricular tachycardia should be January 31, 2003, the day after separation from service.  In a December 2014 Form VA-9, the Veteran explains that he believes the effective date of the 30 percent disability rating should be the date of separation from service because those decisions were based on faulty and incorrect medical evidence.  This general assertion of incorrect medical evidence does not specifically allege VA adjudicative error and is not specific; thus, it does not allege clear and unmistakable error (CUE) in the May 2003 or March 2004 rating decisions.  See 38 C.F.R. § 3.105 (2015). 

The Veteran filed an original claim for service connection for supraventricular tachycardia in July 2002, prior to separation from active service.  In a May 2003 rating decision, the RO granted service connection for supraventricular tachycardia with a 10 percent initial rating, effective from January 31, 2003.  After being provided with notice of the decision and his appellate rights, the Veteran did not initiate an appeal of the decision; however, he did submit new and material evidence with respect to the claim within the applicable one-year appeal period.  See 38 C.F.R. § 3.156(b).  Specifically, the record contains the new and material evidence of the Veteran's January 2004 electrocardiogram (ECG), which was received within the one-year appeal period. 

In a May 2004 rating decision, the RO considered this new and material evidence and readjudicated the issue, continuing the 10 percent rating.  After being provided with notice of the decision and appellate rights, the Veteran did not initiate an appeal of the decision or submit any new and material evidence with respect to the effective date within the applicable one-year appeal period.  See 38 C.F.R. 
§ 3.156(b).  As such, the May 2004 rating decision became final.  38 U.S.C.A. 
§ 7105(b) (West 2014); 38 C.F.R. § 3.104 (2015).

Because the May 2004 rating decision became final, the effective date for an increased rating in this case is the earliest date as of which it is factually ascertainable based on all evidence of record that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date for increased rating is the date of receipt of the claim for increase.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010). In general, "date of receipt" means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r) (2015).

Determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim is any communication or action indicating an intent to apply for one or more benefits.  
38 C.F.R. § 3.155(a) (2015). 

The Court has held that the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In order to obtain an increased disability rating earlier than the date of the claim, the evidence must show that the increase in disability occurred within the one year period prior to the date of the increased rating claim.  If the evidence showed that the increase occurred earlier than one year prior to the date of the claim, then, under the analysis in Gaston, 605 F.3d at 984, the effective date is no earlier than the date of the increased rating claim.  The Federal Circuit explained that the legislative intent in enacting 
38 U.S.C.A. § 5110(b) was to allow for a grace period of up to one year for a veteran to file the claim once he or she was aware of the increase in disability.  Id. The Federal Circuit held that "consistent with the plain language of the statute and this legislative history, the only reasonable construction of 38 U.S.C. § 5110(b)(2) is that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."

After review of all the lay and medical evidence, the Board finds that the Veteran's January 26, 2009 statement constituted the earliest informal claim for an increased disability rating for the service-connected supraventricular tachycardia.  This is consistent with the Board's finding in the September 2014 decision as to the date of the informal claim for an increased rating.  This was the earliest communication received after the final May 2004 rating decision that could be construed as a new formal or informal claim for an increased disability rating for the service-connected supraventricular tachycardia.

As explained above, in order to obtain an increased disability rating earlier than the date of the claim, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim.  If the evidence showed that the increase occurred earlier than one year prior to the date of the claim, then the effective date is no earlier than the date of the claim. 

In the September 2014 decision, the Board granted an increased disability rating of 30 percent prior to September 24, 2009, and assigned an effective date of the date of the claim, January 26, 2009.  The basis for this decision to increase the Veteran's disability rating was the opinion provided by the February 2014 VA examiner.  The VA examiner opined that it was more likely than not that there was evidence documenting more than four episodes per year of atrial tachycardia during the period of January 2008 to the present.  The VA examiner based this opinion on two Holter monitor reports from September 2009.  The VA examiner's opinion does not state that the increase in disability started in January 2008, only that the four episodes per year of atrial tachycardia already existed at that time. 

In his January 2009 informal claim for an increased disability rating, the Veteran stated that the May 2004 rating decision was unfair and inaccurate.  The Veteran asked that VA reopen his and reconsider the May 2004 rating decision.  The Veteran appears to be saying that his disability was more appropriately rated as 30 percent disabling in May 2004, and that the present disability symptoms did not occur within one year prior to the date of the claim.  This interpretation is supported by the Veteran's submission in 2008 of an electrophysiology report from January 2004.

Based on a review of the evidence of record, both lay and medical, the weight of the evidence shows that the increase in the Veteran's disability occurred earlier than one year prior to the date of the present claim; therefore, the appropriate effective 

date for the 30 percent disability rating for supraventricular tachycardia is January 26, 2009, the date of the increased rating claim.  For the foregoing reasons, the Board finds that the claim for an effective date prior to January 26, 2009 for supraventricular tachycardia must be denied. 


ORDER

An effective date prior to January 26, 2009 for a 30 percent rating for supraventricular tachycardia is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


